IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-10471
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOYCE MARIE PINSON,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:88-CR-239-G
                       --------------------

                         September 29, 1999

Before KING, Chief Judge, and EMILIO M. GARZA and STEWART,
Circuit Judges.

PER CURIAM:*

     Joyce Marie Pinson, federal prisoner # 18539-077, appeals

the denial of her motion for post-conviction rehabilitation

relief.   Given that Pinson’s motion did not satisfy the

requirements of 18 U.S.C. § 3582(c)(2), 18 U.S.C. § 3742, or Fed.

R. Crim. P. 35, the district court was without authority to

entertain it.    See United States v. Early, 27 F.3d 140, 142 (5th

Cir. 1994).    This court AFFIRMS the denial of the motion based on

the district court’s lack of jurisdiction.    Id.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.